DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2, 5, 7, 10-22, and 25-27 are pending 
Claims 1-2, 5, 7, 10-22, and 25-27 are  under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/26/2020, 11/05/202, 11/11/2020, 08/19/2021, 05/24/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of European Application No. EP 17188229.3 filed on 08/29/2017 and PCT Application PCT/EP2018/073123 filed on 08/28/2018. 

Election/Restrictions
Applicant's election with traverse of mini-tablets, ethyelcellulose, and hypromellose in the reply filed on 05/24/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 reciting suplatast tosilate in an ER formulation combined with suplatast tosilate in an IR formulation combined recites a special technical feature over the teaching of Li.  This is not found persuasive because the special technical feature of the claimed invention is taught by the prior art, Ogawa et al. (US 7,897,645) in view of Patel et al. (US 2003/0180352), as presented below
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 7,897,645, as disclosed in IDS) in view of Patel et al. (US 2003/0180352).
Ogawa et al. teaches the use of suplatast tosilate in the treatment of herpes virus-derived pain (see abstract; claim 1).  Ogawa et al. teaches compositions comprising suplatast tosilate in an oral dosage form (col. 5, lines 47-52).
	Ogawa et al. does not teach a composition comprising a first release component for extended release and a second release component for immediate release.
Patel et al. is drawn towards compositions for improved delivery of an active ingredient (see abstract).  Patel et al. teaches that such actives can include suplatast and other antiviral agents (paragraphs 0057, 0074).  Patel et al. teaches formulations in the dosage form of tablets, such as a minitablet, or multiparticulates in a capsule (paragraphs 0006, 0229).  Patel et al. teaches formulations can comprise a core comprising the active ingredient with an outer layer also comprising the active agent that coats the core (paragraph 0316).   Patel et al. teaches that such compositions can be formulated “with a variety of release profiles for the active ingredient or combination of active ingredients, including: immediate release, delayed release, sustained or extended release, pulsatile release, multiple stage release, targeted release, chronometric, timed release and combinations thereof.” (paragraph 0046).  Patel et al. teaches such compositions can further comprise films and film coatings (paragraphs 0272-0273).  Patel et al. teaches additives including ethyl cellulose as an extended release coating ingredient and hydroxypropylmethylcellulose (Hypromellose) as a coating material (paragraphs 0277-0279).
	It would have been obvious to one of ordinary skill in the art to formulate a composition comprising a first release component for extended release and a second release component for immediate release, as suggested by Patel et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since such formulations improve the delivery of suplatast tosilate, such as improved bioavailability and sustained therapeutic effect as taught by Patel et al. (paragraph 0045), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 7,897,645, as disclosed in IDS) and Patel et al. (US 2003/0180352) as applied to claims 1, 5, 7, 10-22, and 25-27 above and further in view of Hansen et al. (US 2019/0254998).
The teachings of Ogawa et al. and Patel et al. are presented above.
Ogawa et al. and Patel et al. do not teach suplatast tosilate in the form of an enantiomer or a racemic compound.
	Hansen et al. is drawn towards compositions comprising suplatast tosilate (see abstract).  Hansen et al. teaches suplatast tosilate in the form of a racemic compound, a (+) enantiomer, or a (-) enantiomer (claim 2).
	It would have been obvious to one of ordinary skill in the art to formulate suplatast tosilate in the form of an enantiomer or a racemic compound, as suggested by Hansen et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since suplatast tosilate is conventionally formulated in such forms as taught by Hansen et al. (claim 2), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7, 10-22, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/061,572 (reference application) in view of Patel et al. (US 2003/0180352).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite a similar compositions comprising suplatast tosilate.  Application No. 16/061,572 teaches suplatast tosilate in the form of a racemic compound, a (+) enantiomer, or a (-) enantiomer (claim 2).  Application No. 16/061,572 teaches suplatast tosilate in an amount of 60 to 80 mg (claim 20).
Application No. 16/061,572 does not teach a composition comprising a first release component for extended release and a second release component for immediate release.
Patel et al. is drawn towards compositions for improved delivery of an active ingredient (see abstract).  Patel et al. teaches that such actives can include suplatast and other antiviral agents (paragraphs 0057, 0074).  Patel et al. teaches formulations in the dosage form of tablets, such as a minitablet, or multiparticulates in a capsule (paragraphs 0006, 0229).  Patel et al. teaches formulations can comprise a core comprising the active ingredient with an outer layer also comprising the active agent that coats the core (paragraph 0316).   Patel et al. teaches that such compositions can be formulated “with a variety of release profiles for the active ingredient or combination of active ingredients, including: immediate release, delayed release, sustained or extended release, pulsatile release, multiple stage release, targeted release, chronometric, timed release and combinations thereof.” (paragraph 0046).  Patel et al. teaches such compositions can further comprise films and film coatings (paragraphs 0272-0273).  Patel et al. teaches additives including ethyl cellulose as an extended release coating ingredient and hydroxypropylmethylcellulose (Hypromellose) as a coating material (paragraphs 0277-0279).
	It would have been obvious to one of ordinary skill in the art to formulate a composition comprising a first release component for extended release and a second release component for immediate release, as suggested by Patel et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since such formulations improve the delivery of suplatast tosilate, such as improved bioavailability and sustained therapeutic effect as taught by Patel et al. (paragraph 0045), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-2, 5, 7, 10-22, and 25-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629